FILED
                                                                     United States Court of Appeals
                     UNITED STATES COURT OF APPEALS                          Tenth Circuit

                               TENTH CIRCUIT                              November 27, 2015
                       _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
AUGUST ALLEN FOGG,

      Plaintiff - Appellant,

v.                                                         No. 15-5023
                                                 (D.C. No. 4:13-CV-00353-TLW)
CAROLYN W. COLVIN, Acting                                  (N.D. Okla.)
Commissioner of Social Security,

      Defendant - Appellee.
                    _________________________________

                           ORDER AND JUDGMENT*
                       _________________________________

Before LUCERO, GORSUCH, and McHUGH, Circuit Judges.
                 _________________________________

      Mr. Fogg applied for disability benefits and supplemental security income

payments, claiming that a chronic disease, seizures, and psychological impairments

prevented him from returning to work. An administrative law judge (ALJ) disagreed.

The ALJ found that, if Mr. Fogg stopped abusing alcohol, he would retain the

residual functional capacity to perform many jobs in the national economy, including

heavy physical labor. The ALJ thus denied Mr. Fogg’s claim at the fifth and final


      *
        After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
step of the sequential process for evaluating disability claims. See Wall v. Astrue,

561 F.3d 1048, 1052 (10th Cir. 2009) (explaining the five-step process). Later, the

Appeals Council denied review and a district court affirmed the ALJ’s decision.

      On appeal, Mr. Fogg advances a single argument: that the ALJ was required

as a matter of law to find him disabled because he suffered from severe impairments,

was 58 years old, had a tenth-grade education, and lacked relevant work experience.

In support of this position, he cites Social Security Ruling 82-63, which provides that

claimants of advanced age who have a severe impairment, limited education, and no

relevant work experience generally should be considered disabled. SSR 82-63, 1982
WL 31390, at *5 (Jan. 1, 1982); see also 20 C.F.R. §§ 404.1562(b), 416.962(b).

      The problem is SSR 82-63 doesn’t carry quite so far as Mr. Fogg suggests.

SSR 82-63 creates a presumption, not a mandate, that older claimants with limited

education and work experience and severe impairments should be found disabled.

Indeed, SSR 82-63 itself proceeds to explain that “the adjudicative weight to be

ascribed” to the claimant’s lack of recent and relevant work experience “must be

viewed in the context of the substantial numbers of unskilled jobs in the national

economy” and “the range of work the individual can do functionally.” 1982 WL
31390, at *4. And many of these same considerations appear in Rule 204.00 of the

Medical-Vocational Guidelines, which advances a competing presumption. Under

that rule, if a claimant is found capable of performing heavy work (and Mr. Fogg

admits on appeal that he is capable of heavy work), an ALJ may presume that the



                                           2
claimant is “not disabled, even though age, education, and skill level of prior work

experience may be considered adverse.” 20 C.F.R. pt. 404, subpt. P, app. 2.

      The problem Mr. Fogg faces, then, is that the agency’s policies contain

competing presumptions — and no mandates — in this area. He does not contest the

lawfulness of this arrangement or its consistency with existing statutory or

constitutional principles. And given the state of the record in this particular case, we

find it hard to fault the ALJ for resolving the competing administrative presumptions

as he did. After all, Mr. Fogg’s recognition that he is capable of performing heavy

work and the ALJ’s finding that there are many jobs available in the national

economy to someone with Mr. Fogg’s characteristics, mean that SSR 82-63’s

presumption of disability gives way — by its own terms and the terms of Rule 204.00

— to a presumption of employability, just as the ALJ held.

      Affirmed.


                                            ENTERED FOR THE COURT


                                            Neil M. Gorsuch
                                            Circuit Judge




                                           3